Quillian, Presiding Judge.
This action was brought in Walker Superior Court. The plaintiff sought to recover under the terms of an insurance policy issued on his home which was destroyed by fire. The plaintiff appeals the dismissal of his complaint predicated on the defendant’s motion that there was no proper summons issued to the defendant and a failure to perfect service on the defendant.
The trial judge in his order made the following factual findings: “The Court hereby finds that the summons in the instant case was issued to: ‘Mr. B. J. Smallwood, 2960 Riverside Drive, Macon, Bibb County, Georgia registered agent for Georgia Farm Bureau Mutual Insurance Company, defendant.’ The Court further finds that service was had in this case by issuance of a second original complaint and that the purported service on the defendant was made in Bibb County, Georgia, and that the return of service was entered on the second original complaint.” Based on this determination, the trial judge found as a matter of law (1) “there has been no summons issued to Georgia Farm Bureau Mutual Insurance Company.” (2) “that *703second original complaints for service in another county apply only where there are two or more defendants, one of whom resides in the county where the action was brought and another in some other county; that this was not a proper case for service by use of second original; and that where there is no proper service there is no suit pending.” Held:
Submitted July 10, 1980
Decided September 10, 1980.
William Ralph Hill, Jr., for appellant.
Dennis D. Watson, for appellee.
This case is controlled by Radcliffe v. Boyd Motor Lines, 129 Ga. App. 725, 729 (3) (201 SE2d 4) wherein this court held: “Service was made on the defendant in Terrell County by sending to the sheriff of that county a second original, with copy, and the copy was served March 7, 1972 upon the defendant’s president. Appellee urges that this was ineffective for that there is no provision of law for perfecting service in this manner. Second originals for service in another county are authorized under Code § 81-215, but this applies only where there are two or more defendants, one of whom resides in the county where the action was brought and another in some other county. Scott v. Scott, 192 Ga. 370 (4) (15 SE2d 416). That is not the situation here, and there was no authority for the issuance or service of a second original. First Nat. Bank v. Dukes, 138 Ga. 66 (74 SE 789).” Accord, Bell v. Stevens, 100 Ga. App. 281, 284 (2) (b) (111 SE2d 125).
Without passing upon the ruling as to improper summons, we find the trial court did not err in dismissing the complaint for failure to perfect service.

Judgment affirmed.


Shulman and Carley, JJ., concur.